DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of improper phrasing such as “the present invention relates to.” Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. 6,583,363).
As for Claim 1, Wilson discloses an invention comprising:
a first body (18) housing a wire retaining mechanism (20) for retaining a wire; and 
a second body (30) stemming from the first body having an engagement element (32 or 34) for retaining a wire in a usage position (see Fig. 2), the engagement element defined by a through passage (passage 60) in a direction of passage of the wire the usage position and a single inlet groove (groove between 32 and 34 defined) that is oblique with respect to the direction of passage (see Fig. 4) of the wire in the usage position;  
wherein the single inlet groove is arranged in a same plane of the direction of passage of the wire in the usage position (see Figs. 2 and 4).
2. (Currently Amended) The device according to claim 1, wherein the single inlet groove to the through passage comprises two regions (regions defined by 32 and 34) arranged in the same plane and opposite one another and have inner edges (44) of which are arranged in the same plane and parallel to one another and separated by a distance greater than the diameter of the wire (see Figs. 2 and 4).
5. (Currently Amended) The device according to claim 1, further comprising a transverse through hole (hole in 18) within the first body (see Fig. 5).
6. (Currently Amended) The device according to claim 1, further comprising a transverse through hole (hole in 18) within the first body adjacent to the through passage (see Fig. 5).
7. (Currently Amended) The device according to claim 1, further comprising at least one anchoring element (32 or 34) for anchoring the wire arranged on at least one region of the second body.
8. (Currently Amended) The device according to claim 7, wherein the at least one anchoring element is a hook (32 or 34).
9. (Currently Amended) The device according to claim 7, wherein the at least one anchoring element are lugs (32 or 34).
10. (Currently Amended) The device according to claim 7, wherein the at least one anchoring element is at least two engagement elements (32 or 34) having openings (openings defined by 60) of which are aligned with one another or facing one another.
11. (Currently Amended) The device according to claim 7, wherein the at least one anchoring element means is at least two lugs (32 or 34) having the through openings (openings defined by 60) of which are aligned with one another.
12. (Currently Amended) The device according to claim 1, wherein the second body is arranged to be horizontally aligned on the first body (see Fig. 2).
13. (Currently Amended) The device according to claim 1, wherein the second body is arranged on the first body and horizontally shifted with respect to the first body (see Fig. 2). 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Therefore, Wilson does not disclose a “first body housing a wire retaining mechanism for retaining a wire;” and “a second body stemming from the first body having an engagement element for retaining the wire in a usage position, the engagement element defined by a through passage in a direction of passage of the wire in the usage position and a single inlet groove that is oblique with respect to the direction of passage of the wire in the usage position” as required by Applicant’s amended claim 1, Examiner respectfully disagrees.  Wilson discloses the claimed structure which is capable of retaining wire in first and second body.  Applicant fails to positively recite the wire in combination with the device and there the wire is not given any patentable weight.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677